Name: COMMISSION REGULATION (EC) No 2486/95 of 25 October 1995 determining the extent to which the applications for import licences submitted in October 1995 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 1600/95 can be accepted
 Type: Regulation
 Subject Matter: processed agricultural produce;  international trade;  tariff policy
 Date Published: nan

 No L 256/22 \ EN Official Journal of the European Communities 26. 10 . 95 COMMISSION REGULATION (EC) No 2486/95 of 25 October 1995 determining the extent to which the applications for import licences submitted in October 1995 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 1600/95 can be accepted the allocation factors should be fixed for the quantities applied for the period 1 October to 31 December 1995, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1600/95 of 30 June 1995 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products (&gt;), as amended by Regulation (EC) No 1 763/95 (2), and in particular Article 14 (4) thereof, Whereas the quantities available under Annex II to Regu ­ lation (EC) No 1600/95 for the period 1 October to 31 December 1995 should be adjusted to take account of the adaptation of the allocation method from that used in the preceding period ; Whereas applications lodged for the products referred to in Annex II of Regulation (EC) No 1600/95 concern quantities greater than those available ; whereas, therefore, Article 1 Import licences applied for for products falling within the order numbers in Annex 7 to the CN listed in the Annex hereto, lodged under Regulation (EC) No 1 600/95 for the period 1 October to 31 December 1995, shall be awarded in accordance with the allocation factors indicated. Article 2 This Regulation shall enter into force on 26 October 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 October 1995 . For the Commission Franz FISCHLER Member of the Commission (&lt;) OJ No L 151 , 1 . 7 . 1995, p. 12. P) OJ No L 171 , 21 . 7. 1995, p. 36. 26. 10 . 95 EN Official Journal of the European Communities No L 256/23 ANNEX Order number in Annex 7 to the combined nomenclature Allocation factor 27 0,0215 29 1,0000 30 0,0724 31 0,1256 32 0,0480 34 0,0203 37 0,0441